United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sequim, WA, Employer
__________________________________________
Appearances:
John E. Goodwin, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-1393
Issued: September 6, 2011

Case Submitted on the Record

ORDER GRANTING REQUEST FOR ORAL ARGUMENT
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

By application dated May 25, 2011, appellant filed for review of a December 15, 2010
decision of an Office of Workers’ Compensation Programs’ (OWCP) hearing representative
finding that her compensation benefits should be terminated as she refused suitable work. The
appeal was docketed as No.11-1393. Appellant submitted a timely request for oral argument,
explaining the need to address the evidence of record before the Board. Counsel contends that
OWCP erred in instructing appellant of the type of medical evidence needed to establish that the
offered position was not suitable work.
The Board has duly considered the matter and finds that appellant’s request for oral
argument should be granted. Pursuant to 20 C.F.R. § 501.5(a), oral argument may be held in the
discretion of the Board.1 In the present appeal, appellant’s request was timely filed and a need
for oral argument was advanced. The Board has jurisdiction over the merits of appellant’s claim.
The December 15, 2010 decision of the hearing representative found that appellant refused a
suitable work position and terminated her compensation benefits. Appellant contends that the
hearing representative failed to accurately describe the type of medical evidence needed to
establish that the offered position was not suitable work. The Board, in its discretion, grants oral
argument.
1

20 C.F.R. § 501.5(a).

IT IS HEREBY ORDERED THAT appellant’s request for oral argument in Docket
No. 11-1393 be granted.
Issued: September 6, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees' Compensation Appeals Board

Alec J. Koromilas, Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

2

